COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS
                                           §

 LEO MARTINEZ,                                 §              No. 08-17-000106-CR

                      Appellant,               §                 Appeal from the

 v.                                            §               409th District Court

 THE STATE OF TEXAS,                           §             of El Paso County, Texas

                       State.                  §               (TC# 20120D01991)

                                            §
                                          ORDER

       The Court GRANTS the Appellant’s third motion for extension of time within which to

file the brief until January 21, 2018. NO FURTHER MOTIONS FOR EXTENSION OF TIME

TO FILE THE APPELLANT’S BRIEF WILL BE CONSIDERED BY THIS COURT.

       It is further ORDERED that the Hon. Ruben P. Morales, the Appellant’s attorney,

prepare the Appellant’s brief and forward the same to this Court on or before January 21, 2018.

       IT IS SO ORDERED this 19th day of December, 2017.

                                                    PER CURIAM

Before McClure, C.J., Rodriguez and Palafox, JJ.